Citation Nr: 0721431	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  02-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to April 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, denied 
the veteran entitlement to a TDIU.

The case was previously before the Board in September 2003 
and June 2006.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.


2.  Service-connected disabilities, consisting of depression, 
rated 30 percent disabling and degenerative arthritis of the 
cervical spine, rated as 40 percent disabling are 
insufficient to preclude participation in all forms of 
substantially gainful employment.


CONCLUSION OF LAW

The veteran's service-connected disabilities do not render 
him individually unemployable.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in May 2004 and July 2006.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Law and Regulations

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
3.340, 4.16 (2006).  Total disability ratings for 
compensation may additionally be assigned where the schedular 
rating for the service-connected disability or disabilities 
is less than 100 percent when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2006). 

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).

Factual Background and Analysis

In the present case, the RO received the veteran's TDIU claim 
in June 2000.  At the time, the veteran in receipt of a 20 
percent evaluation for service-connected traumatic arthritis 
of the cervical spine at C5 and C6 with bulging annulus, 
spurring, and mild spinal stenosis.  

The veteran underwent a VA orthopedic examination in March 
2000.  Range of motion studies were performed.  Forward 
flexion was noted to be from 0 to 40 degrees; extension from 
0 to 30 degrees; right side bending from 0 to 20 degrees; and 
normal left side bending from 0 to 70 degrees.  He had normal 
right and left side rotation was from 0 to 90 degrees.  The 
diagnosis was traumatic arthritis of the cervical spine as 
shown on magnetic resonance imaging (MRI) with bulging of the 
annulus and osteophytic spurring.  

In March 2001, the veteran underwent a VA orthopedic 
examination.  He reported constant neck pain with 
radiculopathy into the arms that was more pronounced on the 
left side.  He complained of hand numbness and difficulty 
turning his head.  His neck pain was exacerbated by any 
activity that involved standing, bending over, turning his 
head, or pulling with his arms.  The veteran indicated that 
he had to quit his job as a diesel mechanic because he could 
not pull or bend over.  The examiner noted that the veteran 
"looks like he is in pain."  The examiner observed that the 
veteran had a stiff neck with flexion to 35 degrees and 
extension to 35 degrees with pain beginning at 25 degrees on 
both movements.  He had right rotation to 45 degrees and left 
rotation to 50 degrees with pain beginning at 40 degrees on 
both movements.  The veteran had 40 pounds of grip strength 
in both hands, which was noted to be somewhat weak.  He had 
an absent left triceps reflex but otherwise normal 
neurological examination.  An x-ray study of the cervical 
spine revealed significant loss of C5-6 intervertebral join 
space with narrowing of the neural foramina on both sides.  
The diagnosis was degenerative arthritis of the cervical 
spine.  The examiner noted that due to the ruptured cervical 
disc he was incapable of working as a mechanic.  He found the 
veteran to be totally disabled for any kind of work that he 
is qualified for until he is treated for his disc problems.  
The examiner recommended anterior disc excision associated 
with an anterior cervical fusion.  

In June 2001, the veteran underwent a VA psychiatric 
examination.  In service, he was injured in a motor vehicle 
rollover accident.  He did not seek medical attention for 
what was a stiff neck at the time.  Post-service, the veteran 
experienced severe neck pain and was diagnosed with ruptured 
cervical discs that caused incapacitation.  He indicated that 
he controlled his neck pain with rest, decreased physical 
activity, pain medications, a heating pad, and a TENS unit. 
The veteran reported sleep difficulty due to neck pain an 
that his depression varied with his physical pain.  He 
described feeling frustrated more than sad, hopeless, or 
helpless.  The examiner opined that the veteran had moderate 
dysthymic disorder that was secondary to his service-
connected cervical spine disability and chronic pain 
syndrome.  

A rating action in July 2001 increased to 40 percent the 
rating for the cervical spine disorder, effective April 28, 
2000.  The same rating action awarded service connection for 
depression and assigned a 10 percent rating, effective August 
8, 2000.  A TDIU was denied because the veteran's service-
connected disabilities, when combined, were 50 percent 
disabling.  

In a January 2002 rating action, the RO continued the 40 
percent rating for the cervical spine disability and denied 
entitlement to a TDIU.  The combined rating of 50 percent did 
not meet the schedular requirements for a TDIU and there was 
no factual basis for submitted the veteran's case for 
extraschedular consideration.  The evidence of record at that 
time failed to demonstrate any exceptional factors or 
circumstances associated with the veteran's cervical spine 
disability.  

In a December 2002 rating decision, the RO granted an 
increased rating of 30 percent for service-connected 
depression and continued the 40 percent rating for service-
connected cervical arthritis.  The combined disability rating 
was 60 percent.  The RO also denied the veteran's May 2002 
TDIU claim because his combined service-connected 
disabilities still did not meet the schedular requirements 
for a TDIU.  His employment history included self-employment 
as a mechanic in September 1999 and work as a restaurant 
server in March 2000.  

In September 2003, the Board remanded the TDIU issue for 
additional evidentiary development.  

The veteran underwent a VA examination in June 2005 for TDIU 
purposes.  The examiner noted his review of the claims file 
and EMG study that was completed for the examination.  On 
range of motion testing of the spine, the veteran had forward 
flexion from 0 to 30 degrees, extension from 0 to 10 degrees, 
lateral flexion from 0 to 30 with pain at the end range of 
motion, bilaterally.  Pain was noted at 25 degrees of flexion 
and 5 degrees of extension.  Repetitive motion decreased the 
range of motion in the spine by 50 percent in all fields due 
to pain, not weakness, incoordination, or lack of endurance.  
The strength in the arms was 4/5, bilaterally.  Sensation was 
intact.  Palpation of the neck showed no tenderness or spasm.  
Examination of the spine showed no incoordination or 
ankylosis.  The veteran had weakened movement and 
fatigability, which the examiner attributed to his service-
connected disability.  The veteran reported an 80 percent 
loss of range of motion in the neck during a flare-up.  

Nerve conduction studies were performed and the diagnosis was 
no electrodiagnostic evidence in support of cervical route 
accidental pathology, EG radiculopathy of C5 to T10 on either 
side.  Mild right median nerve focal neuropathy at the wrist 
was compatible with carpal tunnel syndrome with normal left 
median nerve study.  The examiner opined that pain could 
significantly limit functional ability during flare-up on the 
cervical spine if used repeatedly over a period of time.  
However, the examiner concluded that the veteran would be 
suitable for sedentary work.  Though the examiner did not 
specify the veteran's current employment at the time of the 
examination, he noted that the veteran worked 3 to 4 hours a 
day and experienced lots of flare-ups on a daily basis.  

Lay statements from the veteran's mother reflect her belief 
that the veteran is unemployable due to his service-connected 
cervical neck disability.  She indicated that he cannot work 
due to daily headaches, neck and shoulder pain.  In her most 
recent April 2006 statement, the veteran's mother indicated 
she has observed his pain worsen over time.  She reported 
that he was incapable of working 3 to 4 hours and that he was 
incapable of sedentary work at the computer.  As the 
veteran's employer, the veteran's mother opined that due to 
the deteriorating nature of his service-connected cervical 
spine disability he was completely unable to secure or 
maintain a job.  

Pursuant to the Board's June 2006 remand, the RO requested 
the veteran to indicate whether he was in receipt of Social 
Security Administration disability benefits.  He was supplied 
with a VA Form 21-4143; however, no response from the veteran 
has been received.  In response to the June 2006 duty to 
assist letter, the veteran indicated he had no additional 
evidence to submit in support of his TDIU claim.

The RO obtained recent VA medical evidence dated from October 
2006 to November 2006, which reflects the veteran's emergency 
care for chronic and worsening neck pain with headaches for a 
period of several days.  He noted that he was self-medicating 
with Darvocet and that he had intermittent numbness in the 
right hand, thumb, and small finger for a 6-year period.  
There was no history of injury or strain.  Range of motion in 
the neck was full with some discomfort.  The veteran was 
discharged in stable condition with diagnoses of depression 
and degenerative disc disease of the cervical spine.  On 
psychiatric evaluation, the veteran had normal affect and was 
noted to be rational and well oriented.  He reported sleep 
and depression problems and was placed on a course of 
medications for his psychiatric and physical complaints.  

In a November 2006 VA resident's clinical note, physical 
examination revealed 4+/5 strength in the upper extremities 
with questionable effort.  Range of motion in the neck and 
upper extremities was noted to be slightly impaired.  There 
was no evidence of tenderness over the spinous processes and 
joints.  Straight leg raise was negative.  The veteran was 
placed on a conservative regiment of physical therapy for his 
degenerative disc disease of the cervical spine with use of 
medications for pain flare-ups.  He was also put on 
medications for his headaches and depression.  

In this case, it is reasonably conceivable that the veteran's 
service-connected depression and degenerative arthritis of 
the cervical spine impose some restrictions.  However, on the 
June 2005 TDIU examination, the examiner opined that 
employment of a sedentary nature was not precluded.  

In fact, the record contains no opinion by a qualified 
professional that the veteran is precluded from all forms of 
employment solely by reason of his service-connected cervical 
spine and psychiatric disabilities.  While the veteran's 
mother, who happened to be his former employer, stated her 
belief that he was unemployable due to severe pain related to 
his service-connected cervical spine disability, she is a lay 
person and not a medical expert.  As the veteran's mother is 
not a medical expert, she is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993). 

The evidence does indicate that the veteran would have 
difficulty in jobs requiring prolonged physical activities; 
however, he is demonstrably capable of performing to some 
extent the physical activities necessary for gainful 
employment.  To the extent to which he is limited by his 
service-connected depression and cervical spine disabilities, 
such limitations are contemplated in and compensated by the 
disability ratings currently assigned for these conditions.  
The veteran's service-connected depression is neither 
contended nor shown by the recent medical evidence to be 
other than moderate and is thus not a significant factor in 
his employability. 

Further, the existing schedular ratings are already based 
upon the average impairment of earning capacity, and are 
intended to be considered from the point of view of the 
veteran working or seeking work.  In this case, the Board 
finds that the evidence of record does not suggest that this 
case presents an exceptional or unusual disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment due to his service-connected 
disabilities, or otherwise render a schedular rating 
impractical.  As such, a referral for consideration of an 
extraschedular rating for his bilateral hearing loss is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

Accordingly, the Board concludes that the veteran's service-
connected disorders are not so debilitating as to preclude 
his participation in all forms of substantially gainful 
employment.  Accordingly, a total disability rating based 
upon individual unemployability must be denied.

ORDER

A total rating for compensation purposes based on individual 
unemployability due to the veteran's service-connected 
disabilities is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


